         Case 1:20-cr-00687-CM Document 18 Filed 01/19/21 Page 1 of 1




 Federal Defenders                                                                            Southern District
                                                               52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK , INC.                                                      Tel: (212) 417-8700 Fax: (212) 571--0392


 David E. Parton                                                                         5'mthf!rn Du trict of N~w YorA.
  Eu cutive Director                                                                         Jennifer L Brown
                                                                                               Auomn-m,CJ,a,g,

                                    I
January 15, 2021                   i , L ._ ,, , v         \,J •   •




VIAECF                                                         ~ I            i1cJ.\ \--0 ~ t\-'<-J''- )                   I --z_ 0 1 \
Honorable Colleen McMahon                                      ~~<~                 \                                                A J
United States District Judge                                           ~\- -:S       fM- .- +'""~ t ~c lv                             -<S
Southern District of New York                                                               u               ~ ~            f~    -¼,£-
United States Courthouse                             '   I \           ~v-ovl¼. r,iw-c.            '.               r.._: \,-\11{,
500 Pearl Street                               ~VM ~ A          I        f w ~~ q i- t, _( ~ v <. -\'t <--J-- ( -lo ~.,,
New York. New York 10007
                                                                               ~ 0 f o-;:,v\kC<J                   6~ )._t       :"ov~v7
          Re:          United States v. James Johnson, 20 CR 687 (CM)
                                                                                    ~~Q~A:--
                                                                                                   \              f.Jf;
                                                                                                                      ~,9
                                                                                                                            <Yt 14+,   ~i,..,S,

Dear Judge McMahon:                                                                           ; ;"                   1       )~
                                                                                              I/   1/,,
                                                                                               .,~....              1/4 /,Jr_.
                                                                                                                         ~~,,..
           With the consent of the government, I write to seek an adjournment of about-30                                            ,. ___
days of the next pretrial conference, currently scheduled for January 28, 2021. The
government has produced a large volume of discovery that I am reviewing. The
additional time will allow me to complete my review, discuss the discovery with my
client, and engage in plea discussions with the government. In light of the request, Mr.
Johnson has no objection to the exclusion of time between now and the adjourned date
for Speedy Trial purposes.



Respectfully submitted,
                                                                            USDCSDN'Y

Isl JULIA GATTO                                                             OOCtJMENT
Julia L. Gatto                                                              ELECTRONICALLY FILEµ
Assistant Federal Defender                                                  DOC # : - - - ~~_,i.-
                                                                                                ' -
                                                                            DATE FILED: / / ;t(/t/                           ,
cc: AUSA Matthew Shahabian (via ECF)
